Per Curiain.

The respondent was admitted to practice in this Department on February 10, 1941. He was charged with *301converting to Ms own personal use $5,000 wMch he was holding in escrow for a client pursuant to a contract of sale, and $6,409.70, being the proceeds of six promissory notes collected by him for his client. No part of said sums has ever been received by respondent’s client.
Respondent failed to file an answer to the charge; did not appear to defend himself before the Referee and did not submit any papers on this application to confirm the Referee’s report. ‘ ‘ Such inaction is not only construed to constitute an admission of the charges but also an indifference to the consequences of an adverse determination” (Matter of Schner, 5 A D 2d 599, 600).
The evidence amply sustains the charges and the report of the Referee is confirmed. Respondent should be disbarred. (Matter of Leyton, 30 A D 2d 152; Matter of Turk, 25 A D 2d 255.)
Stevens, P. J., Capozzoli, McGtvern, Steubr and Tilzer, JJ., concur.
Respondent disbarred effective November 19, 1971.